DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	It is noted that, although Applicant’s reply filed on January 4, 2021 was a request for consideration under the After Final Consideration Pilot Program 2.0, the previously mailed Office action (9/21/2020) was a Non-Final Office Action.
	Applicant’s response filed January 4, 2021 has been received and entered into the application file as a response to a Non-Final Office Action.  All arguments have been fully considered.  Claims 1-3, 5-12, 17-29 and 32-46 are currently pending.  Claims 15, 16, 25, 26, 34, 35 and 44-46 are withdrawn.  Claims 1, 20, 22, 27 and 39 are currently amended.  Claims 4, 13, 14 and 30-31 are canceled.
	
Claim Interpretation
Regarding claims 1-3, 5-10, 12-13, 18-20, 21-24, 27, 29, 32-33, 38 and 39, it is noted that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  
For example, claims 1, 22 and 39 recite “for direct implantation”, claims 1 and 39 further recites “when rehydrated is suitable for direct implantation”, claim 2 recites “the bonding shroud deters attachment to other cells”, claim 3 recites “the bonding shroud buffers inflammation”, claim 18 recites “…wherein the combination of non-whole cell components with a select number of the non-whole cell fractions sustains pluripotency in both graft or host cells and combinations thereof”.  It is noted these types of limitations are considered only to be an intended use recitation which do not further define or limit the composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients, as that instantly claimed. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. MPEP 2111.02
Further regarding claims 1, 22, 27 and 39, claims 1, 22 and 39 recite the phrase “mechanically selected biologic material” and claim 27 recites the phrase “derived from bone marrow of a cadaver”.   With regard to the limitations directed to the manner in which the biological material has been produced, i.e. “…mechanically selected...” and “derived from bone marrow of a cadaver”, it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biologic material has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any biological composition comprising: a mixture of non-whole 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Rejection Withdrawn
RE: Rejection of Claim(s) 1-3, 5-12, 20-22, 23-24, 27, 29, 32-33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capela:
Due to the claim amendments the rejection under 35 U.S.C. 102(a)(1) has been withdrawn. Independent claims 1, 22 and 39 have been amended to recite “a mixture of biologic material derived from bone marrow”.  Although this recitation is considered a product-by-process limitation that describes the manner in which the biological material has been produced, it is noted that in considering the structural, chemical or 
 However, the claim amendments have necessitated a new ground of rejection, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Withdrawn
	RE: Rejection of Claims 4, 28 and 39-43 under 35 U.S.C. 103 as being unpatentable over Capela, in view of Matsumura 2010, as evidenced by Matsumura 2013:
Due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.

New ground(s) of Rejection, necessitated by Amendment
	Claims 1-3, 5-12, 20-24, 28-29, 32-33 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al., (Journal of Biomaterials Science, Polymer Edition, 2013; previously cited) (“Matsumura 2013”), in view of Zhang et al., (Biomed & Biotechnol, 2010, Vol. 11, No. 11, pages 889-894; see PTO-892) (“Zhang”), and Capela et al., (Thesis, 2006, School of Molecular Sciences, Victoria University, Werribee Campus; previously cited) (“Capela”).
	It is initially noted that independent claims 1, 22 and 39 encompass an embodiment of the invention wherein the freeze-dried composition comprises a mixture of whole cells and a volume of carboxylated poly-lysine intermixed with the whole cells.
	It is further noted that claims 18, 19, 27, 36 and 37 encompass an embodiment of the invention wherein the freeze-dried composition is directed to non-whole cellular components and are therefore not included in the rejection set forth below.
Matsumura 2013 is directed to long-term preservation of human mesenchymal stem cells (i.e. mixture of biologic material having whole cells) using carboxylated poly-l-lysine (COOH-PLL) (i.e. polyampholyte protectant is a liquid of a polyamine polymer compound of carboxylated poly-lysine).  Matsumura 2013 further teaches that the cryoprotective agent (CPA) carboxylated poly-l-lysine (COOH-PLL) resulted in greater than 90% cell viability post-thaw for human bone marrow-derived mesenchymal stem cells (hBMSCs) and microscopic analysis revealed that the polyampholyte CPA did not penetrate the cell membrane, but rather attached to the membrane during cryopreservation, suggesting that the use of COOH-PLL can eliminate the use of proteins and DMSO, thus making it safer for use of the preserved cells for transplantation or regenerative medicine (i.e. compatible with biologic function) Ɛ poly-l-lysine (COOH-PLL) is classified as a polyampholyte (1. Introduction, second paragraph, page 1485).
Matsumura 2013 teaches the COOH-PLL cryopreservation solutions were prepared by dissolving COOH-PLL (i.e. a polyampholyte protectant) in DMEM without FBS at a concentration of 7.5% (w/w) (i.e. a liquid of a polyamine polymer compound of carboxylated poly-lysine) and thereafter the cells (hBMSCs, i.e. biological composition) were resuspended in 1 mL of the cryopreservation solutions (i.e. intermixed) and stored at -80°C for 1 week or 24 months and thereafter thawed, wherein cell viability was maintained at greater than 90% after thawing (Abstract; 2. Materials and Methods, 2.4 Cryopreservation protocol, page 1486). 
Thus, Matsumura 2013 teaches a composition comprising whole cells (hBMSCs) derived from bone marrow, wherein the whole cells are mixed (i.e. coated) in a volume of the liquid cryoprotectant COOH-PLL (i.e. a volume of liquid protectant intermixed with the mixture of biologic material) and a volume of DMEM (i.e. a volume of a fluid added to the coated biological composition), wherein the composition is frozen and stored at -80°C, and thereafter thawed wherein cell viability was maintained at greater than 90% post-thaw (i.e. flowable mixture). 
	Matsumura 2013 differs from the instant invention in that Matsumura 2013 does not further teach the cell composition is preserved by freeze-drying.  However, 
	Zhang is directed to long-term preservation of human bone marrow-derived mesenchymal stem cells (hBM-MSCs) and acknowledges that freeze-drying has been used for preservation of pharmaceuticals and vaccines and has the well-known advantages for storage at room temperature, easy transport and easy reconstitution.  Zhang teaches freeze-drying of the MSCs in the presence of a non-DMSO 
Capela, further teaches it is well-known to freeze-dry biologic materials (probiotics) using poly-L-lysine (PLL) protectants (polyampholyte protectant), thus improving the viability of the biologic material (Abstract and Figs. 5.8 -5.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preserve the bone marrow-derived MSCs by freeze-drying since freeze-drying is a well-known preservation technique used for pharmaceuticals and freeze-drying permits the use of cryoprotectants that are safer than using traditional DMSO.
The person of ordinary skill in the art would have been motivated to modify the preservation method of Matsumura 2013 to include freeze-drying, as taught by Zhang and Capela, for the predictable result of successfully providing long-term preservation of human bone marrow-derived mesenchymal stem cells (hBM-MSCs) with the advantage of storage at room temperature, easy transport and easy reconstitution, thus meeting the limitation of claims 1, 22 and 39.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Matsumura 2013 with Zhang and Capela because each of these teachings are directed at preservation and storage of biological materials.
	Further regarding claims 1, 22 and 39 and the limitation “wherein the polyampholyte protectant forms a three-dimensional bonding shroud externally enveloping each of the non-whole cellular components, if any, and each of the whole cells, if any, of the mixture of biologic material”, it is noted that Matsumura 2013 discloses the same polyampholyte protectant (poly-L-lysine) as disclosed in the instant In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	It is additionally noted that Matsumura 2013 discloses that microscopic analysis revealed that the polyampholyte CPA did not penetrate the cell membrane, but rather attached to the membrane during cryopreservation, thus it is considered that the polyampholyte protectant necessarily envelopes the exosomes thus forming a three-dimensional bonding shroud.
Further regarding claims 1, 22 and 39, and the limitation “…wherein the mixture of biological material enveloped in the three dimensional bonding shroud of polyampholyte protectant when intermixed is preserved by freeze-drying and configured as a freeze dried composition of the mixture of biologic material and the polyampholyte protectant…,” it is noted that this limitation is interpreted as further clarifying that the claimed composition is a freeze-dried mixture of biologic material and the polyampholyte protectant.
Further regarding claim 22, and the limitation “wherein the mixture in an unfrozen, non-freeze-dried state is treated in the protectant prior to freeze-drying”, it is noted this limitation is directed to the process by which the claimed composition (i.e. unfrozen, non-freeze-dried state that is thawed or rehydrated) is prepared, i.e. the 
It is noted that Matsumura 2013 teaches treating the cells in the protectant prior to freezing (Abstract; 2. Materials and Methods, 2.4 Cryopreservation protocol, page 1486). 
Regarding claims 2, 3, 5-10, 12, 23 and 24, it is noted these claims recite limitations that are considered only to be directed to intended use/functional limitations related to the bonding shroud function described in claims 1, 22 and 39.  These recitations do not appear to add additional structural limitations to the instant claimed biological composition.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
	As set forth above regarding claims 1, 22 and 39, it is noted that Matsumura 2013 discloses the same polyampholyte protectant (poly-L-lysine) as disclosed in the instant specification (paragraphs [0096]-[0097]).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
 Regarding claim 11, Matsumura 2013 teaches the poly-L-lysine is a cryoprotectant (Abstract), thus meeting the limitation of claim 11.
Regarding claims 20, 21, 29, 32 and 33, it is noted, as set forth above at Claim Interpretation, these claims recite limitations that are considered only to be directed to intended use/functional limitations. These recitations do not appear to add additional structural limitations to the instant claimed biological composition.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claim 28, Matsumura 2013 disclose the polyampholyte cryoprotectant is a liquid solution comprising carboxylated poly-l-lysine (COOH-PLL), thus meeting the limitation of claim 28.
Further regarding claim 28 and the limitation that the volume of the polyampholyte protectant intermixed with the mixture of biologic material is freeze-dried, it is noted, and as set forth above, the cited prior art renders obvious a freeze-dried composition comprising the polyampholyte protectant.
	Further regarding claim 39 and the limitation that the “protectant is a 1-50 w/w % aqueous solution of at least one polyamine polymer compound comprised of at least one polymer of units having side-chain amino groups, said at least one polymer of units being selected from a group consisting of Ɛ-poly-L-lysine, α-poly-L-lysine, poly-arginine, allylamine polymer and partially methoxy-carbonylated allylamine polymer”, Matsumura 2013 (Abstract and 1. Introduction, second paragraph, page 1485) teaches using a 7.5% (w/w) solution of Ɛ-poly-L-lysine, thus meeting the limitation of claim 39.
50-99 mol % of amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group”, Matsumura 2013 teaches conversion of more than 65% of amino groups to carboxyl groups by using succinic anhydride concentrations of up to a 100% mol ratio (SA/PLL) (2.2 COOH-PLL preparation, pages 1485-1486).  The conversion method used by Matsumura 2013 is substantially identical to the method taught in the instant application at paragraph [0098]. Specifically the instant specification discloses that when using 52-53 mol% of succinic anhydride, about 50% of the amino group would be carboxylated and when using 100 mol% of succinic anhydride, about 90-95% of the amino groups would be carboxylated. Thus, absent evidence to the contrary, because conversion method used by Matsumura 2013 is the same as in the instant application, the method would necessarily have the amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group. 
	Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of filing, but 
	Regarding claims 40 and 41, Matsumura 2013 teaches the COOH-PLLs were dissolved in DMEM, thus meeting the limitations of claims 40 and 41.
	Regarding claim 42, Matsumura 2013 teaches carboxylated Ɛ-poly-L-lysine (COOH-PLL) (1. Introduction, second paragraph, page 1485).  Matsumura 2013 teaches that carboxylated Ɛ-poly-L-lysine (COOH-PLL) has a molecular weight (MW) of 4000 (Abstract and 2.2 COOH-PLL preparation, page 1485), thus absent evidence to the contrary, the claimed molecular weight range overlaps the prior art range, thus meeting the limitation of claim 42.
	Regarding claim 43, as set forth above regarding claim 39, Matsumura 2013 teaches conversion of more than 65% of amino groups to carboxyl groups by succinic anhydride (2.2 COOH-PLL preparation, pages 1485-1486).  The conversion method used by Matsumura 2013 is substantially identical to the method taught in the instant application at paragraph [0098]; thus, absent evidence to the contrary, because conversion method used by Matsumura 2013 is the same as in the instant application, the method would necessarily have remaining side-chain amino groups or remaining side-chain and terminal amino groups of the at least one polymer compound that are not blocked by covalent bonding.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura 2013, in view of Zhang and Capela, as applied to claims 1-3, 5-12, 20-24, 28-29, 32-33 and 38-43 above, and further in view of Sahoo et al., (US 2012/0093885;see PTO-892) (“Sahoo”).
	The teaching of Matsumura 2013, in view of Zhang and Capela is set forth above.
	Regarding claim 17, it is noted that Matsumura 2013 does not further teach the composition further comprising non-whole cell fractions such as exosomes, as recited in claim 17.  However, Sahoo is directed to compositions comprising stem cell-derived vesicles (i.e. exosomes) for use in regenerative therapies (Abstract and paragraphs [0005], [0007] and [0069]).
Therefore, given Matsumura 2013 teaches the mesenchymal stem cells (MSCs) are used for a variety of regenerative medicine therapies (Abstract) and Sahoo teaches stem cell-derived exosomes are used for regenerative threapies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stem cell-derived exosomes with the stem cell composition of Matsumura 2013.
The person of ordinary skill in the art would have been motivated to modify the composition of the cited prior art to include therapeutic exosomes, as taught by Sahoo, for the predictable result of successfully providing a composition that is effective for regenerative therapy, thus meeting the limitation of claim 17.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Sahoo because each of these teachings are directed at regenerative medicine therapies using biologic compositions.
	"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  


Rejection Maintained
Claims 1-3, 6-9, 11, 17-24, 27-29, 32-33 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis et al., (US 2014/0065240; previously cited) (“Mitsialis”), in view of Matsumura et al., (Cell Transplantation, 2010; previously cited) (“Matsumura 2010”), Matsumura et al., (Journal of Biomaterials Science, Polymer Edition, 2013; previously cited) (“Matsumura 2013”) and Capela et al., (set forth above, previously cited) (“Capela”), as evidenced by Weston et al., (BioDrugs (2019) 33: 137-158; previously cited) (“Weston”).
The rejection has been updated in view of Applicant’s claims amendment filed January 4, 2021.
It is initially noted that claims 1, 22 and 39 encompass an embodiment of the invention wherein the freeze-dried composition comprises a polyampholyte protectant, wherein the polyampholyte protectant is a polyamine polymer compound of carboxylated poly-lysine, which is intermixed with biologic material derived from bone marrow having vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components.
whole cells and are therefore not included in the rejection set forth below.
Mitsialis is directed to compositions comprising mesenchymal stem cell exosomes and methods of their use in treating inflammatory lung disease, i.e. compatible with biologic function (see Abstract).  Mitsialis teaches the exosomes are obtained from bone marrow mesenchymal stem cell (BM-MSC) conditioned medium and the presence of the exosomes was verified by negative staining microscopy (paragraph [0030]). 
Regarding claims 1, 22 and 39, Mitsialis, at paragraph [0063], specifically teaches that the invention contemplates the long-term storage of the MSC-derived exosomes in the cryopreserved state in freezing medium. The freezing medium contains additives to enhance preservation of the exosome biological activity and these additives will be similar to those used for cryopreservation of intact cells, such as DMSO, glycerol and polyethylene glycol (i.e. protectant). Thus, Mitsialis teaches a mixture of exosomes, freezing medium and a cryoprotectant.
Mitsialis, at paragraph [0095] (last sentence), further discloses the exosome composition is lyophilized, i.e. freeze-dried.
	Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors (cellular excretion), receptors (cellular derivative), transcription factors, DNA, non-coding regulatory RNAs (inactive components of biological activity) and messenger RNAs (mRNAs) (active components of biological activity) (1. Introduction, page 137) and are formed by inward budding of the plasma membrane (vesicular components, cell fragments) and thus include extracellular components such as cell 
	Therefore, the isolated, freeze-dried exosomes of Mitsialis necessarily include a mixture of vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components, absent evidence to the contrary, thus meeting the limitation of claims 1, 22 and 39.
Mitsialis differs from the instant invention in that Mitsialis does not further teach the protectant is a polyampholyte protectant.  However, Matsumura 2010 is directed to polyampholytes as cryoprotective agents and teaches that cryoprotective agents (CPAs) such as DMSO show high cytotoxicity, whereas polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher preservation efficiency than the conventional CPAs.  Matsumura 2010 specifically teaches that rat mesenchymal stem cells were more effectively cryopreserved with PLL as compared to DMSO (Abstract).  Matsumura 2010 teaches that carboxylated poly-l-lysine (COOH-PLL) solutions (i.e. a liquid) have high cryoprotective properties (Introduction, right column, second paragraph).
Matsumura 2013 further teaches that the cryoprotective agent carboxylated poly-l-lysine (COOH-PLL) resulted in greater than 90% cell viability post-thaw for human bone marrow-derived mesenchymal stem cells (hBMSCs) and microscopic analysis revealed that the polyampholyte CPA did not penetrate the cell membrane, but rather attached to the membrane during cryopreservation, suggesting that the use of COOH-PLL can eliminate the use of proteins and DMSO, thus making it safer for use of the preserved cells for transplantation or regenerative medicine (Abstract).

	Therefore, in view of the teachings of Matsumura 2010, Matsumura 2013 and Capela, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyampholyte cryoprotectant, e.g. COOH-PLL, as the cryoprotectant agent in the exosome composition of the prior art.
 The person of ordinary skill in the art would have been motivated to use a polyampholyte cryoprotective agent, as taught by Matsumura 2013, Matsumura 2013 and Capela, for the predictable result of providing a more effective cryoprotectant with improved viability of the biologic material and with reduced toxicity, thus making it safer to use the preserved material for therapeutic treatments.
The skilled artisan would have had a reasonable expectation of success in substituting the polyampholyte protectant, e.g. COOH-PLL, for the DMSO protectant of Mitsialis because Matsumura 2013, Matsumura 2013 and Capela have shown that polyampholyte protectants such as poly-L-lysine (PLL) show higher preservation efficiency than the conventional CPAs and the use of COOH-PLL can eliminate the use of unwanted proteins and DMSO.
	Further regarding claims 1, 22 and 39, and the limitation “wherein the polyampholyte protectant forms a three-dimensional bonding shroud externally enveloping each of the non-whole cellular components, if any, and each of the whole cells, if any, of the mixture of biologic material”, it is noted that Matsumura 2013 discloses that microscopic analysis revealed that the polyampholyte CPA did not penetrate the cell membrane, but rather attached to the membrane during 
Further regarding claims 1, 22 and 39, and the amended limitation “…wherein the mixture of biological material enveloped in the three dimensional bonding shroud of polyampholyte protectant when intermixed is preserved by freeze-drying and configured as a freeze dried composition of the mixture of biologic material and the polyampholyte protectant…,” it is noted that this limitation is interpreted as further clarifying that the claimed composition is a freeze-dried mixture of biologic material and the polyampholyte protectant.
Further regarding claim 22, and the limitation “wherein the mixture in an unfrozen, non-freeze-dried state is treated in the protectant prior to freeze-drying”, it is noted this limitation is directed to the process by which the claimed composition (i.e. unfrozen, non-freeze-dried state that is thawed or rehydrated) is prepared, i.e. the mixture in an unfrozen, non-freeze-dried state is treated in the protectant prior to freeze drying.  In considering the structure implied by the process steps, the mixture includes the polyampholyte protectant prior to freeze-drying.
It is noted that Capela teaches treating the biologic material in the protectant prior to freeze-drying (Abstract). 
	Further regarding claim 39, as set forth above, the combined references teach a biological composition intermixed with a polyampholyte protectant of carboxylated poly-lysine.
	As to the limitation wherein said protectant is a 1-50 w/w % aqueous solution of at least one polyamine polymer compound comprised of at least one polymer of units Ɛ- poly-L-lysine,α-poly-L-lysine, poly-arginine, allylamine polymer and partially methoxy- carbonylated allylamine polymer”, Matsumura 2010 (Abstract) teaches using a 7.5% w/w% of  Ɛ- poly-L-lysine, thus meeting the limitation of claim 39.
	Further as to the limitation “50-99 mol % of amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group”, Matsumura 2010 teaches conversion of more than 50 mol% of amino groups to carboxyl groups by succinic anhydride (Abstract).  The conversion method used by Matsumura 2010 is substantially identical to the method taught in the instant application at paragraph [0098]; thus, absent evidence to the contrary, because conversion method used by Matsumura 2010 is the same as in the instant application, the method would necessarily have the amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group. 
	Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of filing, but only that the subject matter is in fact inherent in the prior art reference. See Schering 
Further regarding claims 1, 22, 39 and the phrase “derived from bone marrow, the mixture being a mechanically selected biologic material”, with regard to the limitations directed to the manner in which the biological material has been produced, i.e. “…mechanically selected...”, and “…derived from bone marrow…”, it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biologic material has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any biological composition comprising: a mixture of non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components, or whole cells, or combinations of the non-whole cellular components and whole cells, would appear to read on the claimed biologic material.
Regarding claims 2, 3, 6-9, 18-21, 23-24, 27, 29, 32-33 and 38, it is noted, as set forth above at Claim Interpretation, these claims recite limitations that are prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claims 11 and 28, both Matsumura 2010 and Matsumura 2013 disclose the polyampholyte cryoprotectant is a liquid solution comprising carboxylated poly-l-lysine (COOH-PLL), thus meeting the limitations of claims 11 and 28.
Further regarding claim 28 and the limitation that the volume of the polyampholyte protectant intermixed with the mixture of biologic material is freeze-dried, it is noted, as set forth above, the cited prior art renders obvious a freeze-dried composition comprising the polyampholyte protectant.
Regarding claim 17, as set forth above Mitsialis teaches a composition comprising bone marrow MSC-derived exosomes and Weston evidences that exosomes include lipid rafts (see Fig. 1), thus meeting the limitation of claim 17. 
Regarding claim 36, Mitsialis discloses mesenchymal stem cell-derived exosomes and Weston evidences that exosomes contain cargo such as messenger RNA (mRNA) (1 Introduction, first paragraph, page 137), which are considered fragments of ribosomes (i.e. organelles), absent evidence to the contrary, thus meeting the limitation of claim 36.
Regarding claim 37 and the limitation “wherein active or inactive components of biological activity can be extants of the human metabolome”, it is noted that 
Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of filing, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
	Regarding claims 40 and 41, Matsumura 2010 teaches the PLL derivatives were dissolved in DMEM, thus meeting the limitations of claims 40 and 41.
	Regarding claim 42, Matsumura 2013 discloses Ɛ- poly-L-lysine aqueous solution having a molecular weight (MW) of 4000, thus meeting the limitation of claim 42.
	Regarding claim 43, as set forth above regarding claim 39, Matsumura 2010 teaches conversion of more than 50 mol% of amino groups to carboxyl groups by succinic anhydride (Abstract).  The conversion method used by Matsumura 2010 is 


Response to Remarks/Amendment
	As to Applicant’s remarks regarding the primary reference to Capela, as discussed at Applicant’s remarks (pages 12, 14 and 16), it is noted, as set forth above, the rejection of claims 1-3, 5-12, 20-22, 23-24, 27, 29, 32-33 and 38 as being anticipated by Capela and the rejection of claims 4, 28 and 39-43 under 35 U.S.C. 103 as being unpatentable over Capela, in view of Matsumura 2010, as evidenced by Matsumura 2013, have been withdrawn.

As to the rejections of claims 1-4, 6-9, 11, 14, 17-24, 27-29, 32-33 and 36-43 under 35 U.S.C. 103 as being unpatentable over Mitsialis, in view of Matsumura 2010, Matsumura 2013, and Capela, as evidenced by Weston, Applicant has traversed the rejection of record on the grounds that the teaching of Mitsialis did not contemplate freeze-drying the exosomes and the protectant since such protectants must be washed prior to use, as discussed at Applicant’s remarks (page 23).
	Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that Mitsialis (paragraph [0063]) clearly teaches short and long-term preservation of the obtained exosomes using preservation media 
It is additionally noted that the instant claims are directed to a composition per se and are not directed to methods of implanting the composition.  Applicant has provided no evidence that the protectant must be removed from the freeze-dried composition and Capela further supports the freeze-dried composition comprising the polyampholyte protectant is administered in yogurt without removal of the protectant prior to use.

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633